Rehearing denied March 19, 1918.
Petition for Rehearing.
Department 2.
Mr. Justice Moore
delivered the opinion of the court.
3. In a petition for a rehearing it is contended that from the testimony received it might reasonably have been concluded that the deceased, immediately prior to and at the time he was injured, was performing a service and discharging a duty demanded of him by reason of his employment, and such being the case, an error was committed in not reversing the judgment and remanding the cause for a new trial. All the material allegations of the complaint respecting his duties and the negligence charged will be set forth. That pleading states:
“Plaintiff alleges that on or about the seventeenth day of March, 1915, the decedent, Lewis York, was *709employed as a laborer on the defendants’ line of road, * * with his duties to help the train crew to make up a train, to cut out cars, and to dump cars, hauling and transporting rocks and like material on, along and upon defendants ’ said road and roadbed, * # and while said decedent was performing the work, labor and duties as was required of him, he was ordered and commanded and required to assist in cutting out cars from the train in which there were other cars, * * and setting brakes at what is known and called ‘Miami Bock Quarry.’ * * And while thus commanded to assist the said crew in performing the work for his master, he was then and there, at and along the said train, and the cars thereof, performing those duties commanded of him, and as was required of him, all of which were well known and within the knowledge of the defendants and each of them, and before he had safely boarded said cars, the train was suddenly, violently and recklessly started and was put in motion with a jerk and a lurch by the defendants, their officers, agents and employees, and the said cars striking the said decedent and throwing him under the said train and then and there inflicting- mortal wounds resulting in his death.
“Plaintiff alleges that the defendants were and each of them was negligent in the following particulars: First. That defendants and each, of them, recklessly, carelessly and negligently failed and refused to provide and maintain the deceased, Lewis York, with a safe and proper place along their railroad and roadbed to do and perform, the work and labor he was commanded and required to do, and did then and there furnish and maintain an unsafe and dangerous place and places for the deceased to perform said work in that, there were rocks, holes and ditches alongside of said railroad track and roadbed and at the place and places for switching car and cars in the said rock quarry.
“Second. That defendants and each of them recklessly, carelessly and negligently started and put in motion the said train before the deceased, Lewis York, had given any signal or notice to start the same, it *710being then and there the duty of the defendants, agents and employees to not start the said train until signaled so to do by the deceased, Lewis York.
“Third. That defendants and each of them recklessly, carelessly and negligently started and' put in motion said train before the deceased had boarded it or was given any opportunity to board the same, and that the said train was then and there started with a jerk and lurch, thereby preventing the said deceased, Lewis York, from boarding the said car or cars in safety. I
“Fourth. That defendants and each of them was careless, reckless and negligent in operating and running said cars at a high and dangerous rate of speed before allowing the deceased, Lewis York, to board the same, and thereby preventing the said Lewis York from any reasonable chance he might have had to get on said car in safety.
“Fifth. That the defendants were negligent in attempting to perform and make a flying-switch at the place, while the same was then and there being done, for the reason that there was a curve and a grade at the said place and that the conditions and manner in performing the same was unsafe and dangerous, which was known or could have been known by the defendants or either of them, their officers, agents and employees, and that said flying-switch used was not a necessity and could have been avoided by the defendants and each of them in carrying out their said business.”
The complaint, it will be seen, does not aver that Lewis York was, when he was hurt, or ever had been, employed by the defendants or either of them as a brakeman, and a careful re-examination of the entire testimony fails to show a statement by any witness that the deceased had ever performed or discharged any duty of that kind.
It will be remembered that the second ground of negligence charges that it was incumbent upon the defendants, their agents, etc., not to start the train until *711signaled so to do by the deceased, thereby impliedly averring that he supervised or controlled in some manner the movement of the cars. Not a word of testimony to that effect or tending in any manner to substantiate such allegation can be found in the transcript.
It nowhere appears from an inspection of the record before us that it was incumbent upon the deceased to board the train, or that the performance of any duty whatever was required of him in preparing the cars to make a flying-switch, except so far as such service might possibly be inferred from the testimony of George Krumlauf, who stated upon oath at the trial that he saw Mr. York, just prior to the time of the accident, releasing the air from a cylinder beneath a car near the engine.
No testimony was received tending to show that it was at all dangerous for a person to pass over the decks of the flat-cars when they were in motion, or that Mr. York was directed or even expected to set or handle the brakes on the rear or any other car of that part of the train.
The evidence shows that from the trestle, upon which the caboose and two box-cars were left when the train was uncoupled, to the switch was about 400 feet, and from that point to the rock quarry about 600 feet farther. Why Mr. York attempted to board the moving cars which were to be taken only such a short distance and left, is a matter of conjecture so far as disclosed by any testimony. In the absence of such showing tending to prove any allegation of the complaint, we are compelled to adhere to the former opinion. The petition for a rehearing is therefore denied.
Affirmed. Rehearing Denied.
McBride, C. J., and McCamant, J., concur.